Title: To Thomas Jefferson from Edward Stevens, 24 October 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Taylors Ferry October 24th. 1780.

On my getting to this place I fell in with the Bearer Majr. Lee on his way from Hillsborough to Richmond. He informs me the Troops at Hills Borough has been much distressed for Provisions and no prospect of its being much better for some time to come. He tells me no Cattle has yet gone to the Southern Army from the lower parts.
From this Information I shall order all the Militia that would pass this place to halt here and shall immediately go on myself to Hillsborough to advise with Genl. Gates.
Since my Arrival here I am informed and am afraid from too good Authority that a Considerable British Fleet is in the Chesapeake and an invasion of this State is certainly intended. If that should really be the case perhaps the haulting the Militia here would not be amiss on that Account. I am rather persuaded Genl. Gates had some apprehensions of an invasion of the State when he wished the Militia to Rendevous on this side of the Roan Oak.
The Provision Magazines at this place is quite empty. I have conversed with the Commissioners on the Subject of Supplying the Militia while they remain here; they say their powers this day ceases, as it is Ten days since the meeting of the Assembly tho’ They seem disposed to render every Service in their power, in having the Militia provided for, till they hear from you on the Subject, which I hope will be as soon as possible.

I can get no information of the Success the Person has had who was empower[ed] to get the 50 Waggons in these parts. I am afraid but bad as none of them has yet gone Forward. I am &c.
